     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 1 of 21 Page ID #:1



1     Joshua H. Haffner, SBN 188652
2
      jhh@haffnerlawyers.com
      Graham G. Lambert, SBN 303056
3
      gl@haffnerlawyers.com
      HAFFNER LAW PC
4
      445 South Figueroa Street, Suite 2625
      Los Angeles, California 90071
5
      Telephone: (213) 514-5681
      Facsimile: (213) 514-5682
6     Attorneys for Plaintiff and all others
7
      similarly situated

8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
   BARRY BROOME, an individual; on                Case No.
11 behalf of himself and all others similarly
   situated,                                        CLASS AND COLLECTIVE
12                                                  ACTION COMPLAINT FOR:
                           Plaintiffs,              (1) VIOLATION OF FAIR LABOR
13                                                      STANDARDS ACT;
             v.                                     (2) FAILURE TO PROVIDE REST
14                                                      BREAKS;
   CRST EXPEDITED, INC.; CRST
                                                    (3) FAILURE TO PROVIDE MEAL
15 INTERNATIONAL, INC.; CRST                            BREAKS;
   MALONE, INC.; and DOES 1 through
                                                    (4) FAILURE TO PAY MINIMUM
16 10, inclusive,                                       WAGES;
                           Defendants.              (5) FAILURE TO REIMBURSE
17                                                      BUSINESS EXPENSES; AND
                                                    (6) VIOLATION OF
18                                                      CALIFORNIA’S UNFAIR
                                                        COMPETITION ACT (“UCL”),
19                                                      Bus. & Prof. Code § 17200 et seq.
20

21

22

23

24

25

26

27

28

                                                  -1-
                                               COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 2 of 21 Page ID #:2



1            Plaintiff Barry Broome (“Plaintiff”) brings this class and collective action against
2     Defendant CRST Expedited, Inc., CRST International, Inc., CRST Malone, Inc., and
3     Does 1 through 10 (“Defendants”), and respectfully alleges the following:
4                                   NATURE OF THE ACTION
5            1.     This is a collective and class action under federal and state law for wage and
6     labor violations arising out of Defendants’ misclassification of its drivers as independent
7     contractors, and its per mile pay plan which fails to compensate for non-driving time.
8            2.     As alleged herein, Defendants operate a large trucking company, employ
9     many drivers in California and nationwide, and engage in a pattern and practice of
10    misclassifying them as independent contractors, and failing to fully compensate them
11    according to federal and state law. Defendant employed Plaintiff and Class members as
12    drivers and paid them on a piece rate, per-mile basis. Among other things, this pay plan
13    fails to compensate for non-driving time and rest break time.
14           3.     Defendant failed to pay Plaintiff and the Class minimum wages for all time
15    worked, failed to compensate for rest breaks, failed to reimburse business expenses, and
16    engaged in other labor code violations and unfair business practices. Plaintiff seeks to
17    represent all current or former California drivers for Defendant who were misclassified as
18    “independent contractors” in connection with these wage and hour violations.
19                                 JURISDICTION AND VENUE
20           4.     This Court has jurisdiction over the entire action by virtue of the fact that
21    this is a civil action wherein the matter in controversy, exclusive of interest and costs,
22    exceeds the jurisdictional minimum of the Court, and the action presents a federal
23    question. The acts and omissions complained of in this action took place in part in the
24    State of California. At least one Defendant is a citizen of a state outside of California, and
25    federal diversity jurisdiction exists and/or jurisdiction under the Class Action Fairness Act
26    (“CAFA”). Venue is proper because this is a class action, the acts and/or omissions
27    complained of took place, in whole or in part within the venue of this Court.
28

                                                 -2-
                                              COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 3 of 21 Page ID #:3



1                                              PARTIES
2            5.     Plaintiff Barry Broome was, at all relevant times, employed by Defendants
3     as a driver, and performing services in California, including Los Angeles County, and
4     throughout the United States, during the liability period alleged herein.
5            6.     Plaintiff is informed, believes, and thereon alleges that Defendant CRST
6     Expedited, Inc. is a transportation company, with its headquarters in Iowa. Plaintiff is
7     informed, believes, and thereon alleges that Defendant CRST International, Inc. is a
8     transportation company, with its headquarters in Iowa. Plaintiff is informed, believes, and
9     thereon alleges that Defendant CRST Malone, Inc. is a transportation company, with its
10    headquarters in Iowa. Defendants CRST Expedited, Inc., CRST International, Inc., and
11    CRST Malone, Inc. are hereinafter referred to “CRST.”
12           7.     Plaintiff is currently ignorant of the true names and capacities, whether
13    individual, corporate, associate, or otherwise, of the defendants sued herein under the
14    fictitious names Does 1 through 10, inclusive, and therefore sue such defendants by such
15    fictitious names. Plaintiff will seek leave to amend this complaint to allege the true names
16    and capacities of said fictitiously named defendants when their true names and capacities
17    have been ascertained. Plaintiff is informed and believe and thereon alleges that each of
18    the fictitiously named defendants is legally responsible in some manner for the events and
19    occurrences alleged herein, and for the damages suffered by the Class.
20           8.     Plaintiff is informed and believes and thereon alleges that all defendants,
21    including the fictitious Doe defendants, were at all relevant times acting as actual agents,
22    conspirators, ostensible agents, alter egos, partners and/or joint venturers and/or
23    employees of all other defendants, and that all acts alleged herein occurred within the
24    course and scope of said agency, employment, partnership, and joint venture, conspiracy
25    or enterprise, and with the express and/or implied permission, knowledge, consent
26    authorization and ratification of their co-defendants; however, each of these allegations
27    are deemed “alternative” theories whenever not doing so would result in a contradiction
28    with other allegations.
                                                 -3-
                                              COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 4 of 21 Page ID #:4



1                      FACTS COMMON TO ALL CAUSES OF ACTION
2             9.    Defendants provide transportation and trucking services, and employs
3     drivers in California and throughout the nation to drive for them. Defendants wrongfully
4     misclassify drivers as independent contractors, although they are employees.
5             10.   Plaintiff was employed by Defendants as a driver and misclassified as an
6     independent contractor. Plaintiff was employed by Defendants as a driver for several
7     years, and ceased driving for Defendants in or about April 2019. During his employment
8     for Defendant, Plaintiff drove routes of five hours or more entirely within the State of
9     California, including in Los Angeles County.        For instance, Plaintiff was solely in
10    California working for Defendant as a driver from October 11, 2018 through October 13,
11    2018.
12            11.   Defendants exercise control over Plaintiff and the representative class’
13    hours, wages, working conditions, and/or suffer and permit them to work. Among other,
14    things, Defendants set Plaintiff and Class members’ pay and schedule. Moreover, the
15    drivers perform an essential function of Defendants’ business, and are a usual and
16    customary part it. All drivers at issue in this action service Defendants’ customers.
17            12.   Defendants controlled the means and manner of Plaintiff and other drivers’
18    performance of work for Defendant, including but not limited to the following:
19                         a. Requiring trucks to bear Defendant’s signage and logos on the
20                             trucks;
21                         b. Assigning Class members’ work schedules and jobs;
22                         c. Using Class members to perform work solely on behalf of
23                             Defendant for Defendant’s customers;
24                         d. Requiring adherence to Defendant’s rules and standards for
25                             operation of truck and performance of job;
26                         e. Requiring Class members to meet certain schedules;
27                         f. Controlling and setting Class members’ pay;
28                         g. Retaining the power to terminate.
                                                 -4-
                                              COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 5 of 21 Page ID #:5



1            13.    Defendants set Plaintiff and class members’ compensation, and paid them
2     on a piece-rate, per-mile basis for driving. Plaintiff and class members were required to
3     perform non-driving and/or non-productive duties, including but not limited to, truck and
4     trailer inspections, waiting time, and other on-duty time. In addition, pursuant to 29 C.F.R
5     §785.22(a), Plaintiff and similarly situated drivers must paid for all non-driving time when
6     on the road for over 24 hours. Plaintiff and collective and class members regularly drove
7     for Defendant and were on the road for over 24 hours. Defendants improperly failed to
8     reimburse for business expenses, and failed to compensate Plaintiff at minimum wages for
9     non-driving and/or non-productive time. At all times during the liability period,
10    Defendants had the power to control wages, hours, and/or working conditions of Plaintiff
11    and their other drivers.
12           14.    Defendant paid on a piece rate basis, and failed to separately compensate
13    Plaintiff and class members for rest breaks. For each shift Plaintiff worked in California,
14    Defendant failed to compensate for rest breaks. At all times during the liability period,
15    Plaintiff and Defendants’ drivers were assigned to and required to work shifts lasting over
16    than three and one half hours (3½) in California, but were not separately compensated for
17    a ten (10) minute, uninterrupted rest break during each such shift.
18           15.    At all times during the liability period, Plaintiff and the Class members were
19    assigned to and required to work for periods lasting in excess of five (5) hours in
20    California and were not scheduled to take a thirty (30) minute, uninterrupted, off-duty
21    meal breaks. Defendants as a matter of policy did not schedule meal breaks, and did not
22    relieve Plaintiff and other class members of duties to take meal breaks. Plaintiff and class
23    members were on duty while hauling a load for Defendants in California, and did not
24    receive the required duty-free meal breaks. Plaintiff drove routes of five hours or more for
25    Defendant entirely within the State of California, including during the period from
26    October 11, 2018 through October 13, 2018, without receiving the required California
27    meal break.
28
                                                 -5-
                                              COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 6 of 21 Page ID #:6



1             16.   At all times during the liability period, Defendants failed to pay their drivers
2     for all hours worked. Defendant failed to compensate Plaintiff and other drivers for non-
3     driving time, including but not limited to, pre and post trip inspections, waiting time,
4     driving without a load, on duty time while on the road for over 24 hours, and other on duty
5     time.
6             17.   At all times during the liability period, Defendant failed to reimburse
7     Plaintiff and other drivers for the business expenses they incurred performing job duties
8     for Defendants including, but not limited to, fuel and insurance, in violation of California
9     Labor Code section 2802.
10            18.   Defendants have engaged in a pattern and practice of misclassifying their
11    employees as independent contractors. Plaintiffs are informed and believes there are other
12    current and former aggrieved employees who suffered similar violations. Plaintiffs brings
13    this action on behalf of other current and former aggrieved employees.
14            19.   Defendants’ conduct, as alleged herein, has caused Plaintiff and Class
15    members damages including, but not limited to, loss of wages and compensation.
16    Defendants have failed to pay minimum wages, failed to pay all wages owed each pay
17    period, failed to provide timely and accurate wage statements, failed to pay all wages
18    owed upon termination, and engaged in unfair competition.
19            20.   Plaintiff is a member of and seeks to be the representative for the similarly
20    situated drivers who all have been exposed to, have suffered, and/or were permitted to
21    work under, Defendants’ unlawful employment practices as alleged herein.
22                    CLASS DEFINITIONS AND CLASS ALLEGATIONS
23            21.   Plaintiff brings this action on behalf of himself, and on behalf of all others
24    similarly situated, and as a member of the Class defined as follows:
25                  FLSA Class: All current or former drivers for Defendants in the
26                  Unites States of America, who were paid on a piece-rate basis,
27                  and were classified as “independent contractors,” at any time
28                  beginning three years prior to the filing of the Complaint through
                                                 -6-
                                              COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 7 of 21 Page ID #:7



1                   the effective date of judgment.
2                   California Class: All current or former drivers for Defendants,
3                   who drove one or more routes entirely within the State of
4                   California, were paid on a piece-rate basis, and were classified as
5                   “independent contractors,” at any time beginning four (4) years
6                   prior to the filing of the Complaint through the date notice is
7                   mailed to the Class.
8            22.    All causes of action are pled and pursued on behalf of the California Class,
9     except the first cause of action for violation of the Federal Labor Standards Act, which is
10    pled and pursued on behalf of the FLSA Class. Plaintiff reserves the right to amend or
11    otherwise alter the class definition presented to the Court at the appropriate time, or to
12    propose or eliminate sub-classes, in response to facts learned through discovery, legal
13    arguments advanced by Defendant or otherwise. The California Class and FLSA Class
14    are collectively referred to as the Class.
15           23.    This action has been brought and may be properly maintained as a class
16    action pursuant to the provisions of California’s class action statute, and other applicable
17    law.
18           24.    Numerosity of the Class: Members of the California Class so numerous,
19    and plaintiff is s informed believe exceed 50 persons, and the FLSA Class is in the
20    hundreds if not thousands. The precise number of the Class members and their addresses
21    are known to Plaintiff or will be known to Plaintiff through discovery. Class members
22    may be notified of the pendency of this action by mail, electronic mail, the Internet, or
23    published notice.
24           25.    Existence of Predominance of Common Questions of Fact and Law:
25    Common questions of law and fact exist as to all members of the Class. These questions
26    predominate over any questions affecting only individual Class members. These common
27    legal and factual questions include:
28
                                                  -7-
                                               COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 8 of 21 Page ID #:8



1            a. Whether Plaintiff and each member of the Class were misclassified as
2                  independent contractors;
3            b. Whether Defendants violated the Federal Labor Standards Act by failing to pay
4                  minimum wage for all hours worked;
5            c. Whether Defendants violated California law by failing to pay Plaintiff and the
6                  members of the Class who worked as drivers minimum wage for all hours
7                  worked;
8            d. Whether Defendants failed to provide for and/or properly compensate Plaintiff
9                  and the members of the Class for rest breaks as required by California law;
10           e. Whether Defendants failed to provide for and/or properly compensate Plaintiff
11                 and the members of the Class for meal breaks as required by California law;
12           f. Whether Defendants violated Labor Code § 2802 by failing to reimburse
13                 Plaintiff and Class members for business expenses they incurred.
14           g. Whether Defendants engaged in an unfair business practice in violation of
15                 Business & Professions Code §17200, et seq., based on the labor practices and
16                 Labor Code violations alleged herein.
17           h. The nature and extent of class-wide injury and the measure of damages for the
18                 injury.
19           26.     Typicality: Plaintiff’s claims are typical of the claims of the members of the
20    subclasses they represent because Plaintiff, as a driver of Defendants, was exposed and
21    subjected to the same unlawful business practices as other drivers employed by
22    Defendants during the liability period. Plaintiff and the members of the classes sustained
23    the same types of damages and losses.
24           27.     Adequacy: Plaintiff is an adequate representative of the Class she seeks to
25    represent because his interests do not conflict with the interests of the members of the
26    subclasses Plaintiff seeks to represent. Plaintiff has retained counsel competent and
27    experienced in complex class action litigation and Plaintiff intends to prosecute this action
28    vigorously. The interests of members of each Class will be fairly and adequately
                                                  -8-
                                               COMPLAINT
     Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 9 of 21 Page ID #:9



1     protected by Plaintiff and his counsel.
2            28.     Superiority and Substantial Benefit: The class action is superior to other
3     available means for the fair and efficient adjudication of Plaintiff and the Class members’
4     claims. The damages suffered by each individual Class member may be limited. Damages
5     of such magnitude are small given the burden and expense of individual prosecution of the
6     complex and extensive litigation necessitated by Defendants’ conduct. Further, it would
7     be virtually impossible for the Class members to redress the wrongs done to them on an
8     individual basis. Even if members of the Class themselves could afford such individual
9     litigation, the court system could not. Individualized litigation increases the delay and
10    expense to all parties and the court system, due to the complex legal and factual issues of
11    the case. By contrast, the class action device presents far fewer management difficulties,
12    and provides the benefits of single adjudication, economy of scale, and comprehensive
13    supervision by a single court.
14           29.     The Class should also be certified because:
15                 a. The prosecution of separate actions by individual members of the Class
16    would create a risk of inconsistent or varying adjudications with respect to individual
17    Class members which would establish incompatible standards of conduct for Defendants;
18                 b. The prosecution of separate actions by individual members of the Class
19    would create a risk of adjudication with respect to them, which would, as a practical
20    matter, be dispositive of the interests of the other Class members not parties to the
21    adjudications, or substantially impair or impede their ability to protect their interests; and
22                 c. Defendants have acted or refused to act on grounds generally applicable to
23    the Class, and/or the general public, thereby making appropriate final and injunctive relief
24    with respect to the Classes as a whole.
25    ///
26    ///
27    ///
28    ///
                                                   -9-
                                                COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 10 of 21 Page ID #:10



1                                     FIRST CAUSE OF ACTION
                       VIOLATION OF THE FAIR LABOR STANDARDS ACT
2
                                  (Violation of 29 U.S.C. §§ 201, et seq.)
3                      (By Plaintiff And The FLSA Class Against All Defendants)
4             30.      Plaintiff re-alleges and incorporates all preceding paragraphs as if fully set

5      forth herein.

6             31.      At all relevant times herein, Plaintiff and the FLSA Class has been entitled

7      to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et

8      seq.

9             32.      The FLSA regulates, among other things, the payment of minimum wage by

10     employers whose employees are engaged in interstate commerce, or engaged in the

11     production of goods for commerce, or employed in an enterprise engaged in commerce or

12     in the production of goods for commerce. 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

13            33.      Defendant is subject to the FLSA’s minimum wage requirements because it

14     is in interstate commerce and its employees are engaged in commerce.

15            34.      Pursuant to Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees

16     are entitled to be compensated at a rate of $7.25 per hour, effective July 24, 2009.

17            35.      Defendant pay plan applicable to all members of the FLSA class pays

18     drivers on a per-mile basis, and does not pay for non-driving time. Defendant’s

19     compensation fails to pay minimum wage to its drivers under federal law, when

20     accounting for business expenses not reimbursed. In addition, pursuant to 29 C.F.R

21     §785.22(a), while on the road for over 24 hours, Plaintiff and FLSA Class members were

22     on duty for 24 or, at a minimum, but were not compensated at the federal minimum wage

23     for all hours worked. Defendant knew or should have known that its compensation

24     policy and methodology failed to compensate the drivers at the federal minimum wage.

25            36.      Defendant, pursuant to its policy and practice, violated the FLSA by

26     refusing and failing to pay federal minimum wage to Plaintiff and other similarly situated

27     employees.

28
                                                    - 10 -
                                                 COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 11 of 21 Page ID #:11



1            37.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain
2      categories of employees from federal minimum wage obligations. None of the FLSA
3      exemptions apply to Plaintiff or other similarly situated drivers.
4            38.    Plaintiff and all similarly situated drivers are victims of a single, similarly
5      applied employer-based compensation policy. In violation of the FLSA, that policy
6      has been applied, and continues to be applied, to all drivers improperly misclassified as
7      independent contractors by Defendant.
8            39.    Plaintiff and all similarly situated employees are entitled to damages equal
9      to the minimum wage minus actual wages received, within three years from the date each
10     Plaintiff joins this case, plus periods of equitable tolling, because Defendant acted
11     willfully and knew, or showed reckless disregard for, whether their conduct was
12     unlawful.
13           40.    Defendant have acted neither in good faith nor with reasonable grounds to
14     believe that their actions and omissions were not a violation of the FLSA, and as a result,
15     Plaintiff and other similarly situated employees are entitled to recover an award of
16     liquidated damages under 29 U.S.C. § 216(b) in an amount equal to the amount of their
17     unpaid minimum wages. Alternatively, should the Court find Defendant did not act
18     willfully in failing to pay minimum wage, Plaintiff and all similarly situated employees
19     are entitled to an award of prejudgment interest at the applicable legal rate.
20           41.    As a result of the aforesaid willful violations of the FLSA’s minimum wage
21     provisions, minimum wage compensation has been lawfully withheld by Defendant from
22     Plaintiff and all similarly situated employees. Accordingly, Defendant is liable under 29
23     U.S.C. § 216(b), together with an additional amount as liquidated damages, prejudgment
24     and post-judgment interest, reasonable attorneys’ fees, and costs of this action.
25     ///
26     ///
27     ///
28     ///
                                                  - 11 -
                                               COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 12 of 21 Page ID #:12



1                                   SECOND CAUSE OF ACTION
                        UNLAWFUL FAILURE TO PROVIDE REST PERIODS
2
               (Violation of Labor Code §§ 226.7, 512, and 1194; IWC Wage Order No. 9-
3                                           2001, § 12)
                     (By Plaintiff And The California Class Against All Defendants)
4

5
            42.        Plaintiff re-alleges and incorporates all preceding paragraphs as if fully set

6
       forth herein.

7
            43.        California Labor Code § 226.7(a) provides, “No employer shall require any

8
       employee to work during any meal or rest period mandated by an applicable order of the

9
       Industrial Welfare Commission.”

10
            44.        IWC Order No.9-2001(12)(A) provides, in relevant part: “Every employer

11
       shall authorize and permit all employees to take rest periods, which insofar as practicable

12
       shall be in the middle of each work period. The authorized rest period time shall be

13
       based on the total hours worked daily at the rate of ten (10) minutes net rest time per four

14
       hours or major fraction thereof. However, a rest period need not be authorized for

15
       employees whose total daily work times is less than three and one-half hours. Authorized

16
       rest period time shall be counted as hours worked for which there shall be no deduction

17
       from wages.”

18
            45.        IWC Order No. 9-2001 (12)(B) further provides, “If an employer fails to

19
       provide an employee with a rest period in accordance with the applicable provisions of

20
       this order, the employer shall pay the employee one (1) hour of pay at the employee’s

21
       regular rate of compensation for each workday that the rest period is not provided.”

22
            46.        Plaintiff and class members drove one or more routes for Defendants of five

23
       hours or more entirely within the State of California. As alleged herein, Defendant paid

24
       Plaintiff and Class members on a piece-rate basis, and failed to separately compensate

25
       them for rest breaks, in violation of California law.

26
            47.        By their actions, Defendants violated § 12 of IWC Wage Order No. 9-2001

27
       and California Labor Code § 226.7, and are liable to Plaintiff and the Class.

28
                                                    - 12 -
                                                 COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 13 of 21 Page ID #:13



1           48.        Defendants’ unlawful conduct alleged herein occurred in the course of
2      employment of Plaintiff and all others similarly situated and such conduct has continued
3      through the filing of this complaint.
4           49.        As a direct and proximate result of Defendants’ unlawful action, Plaintiff
5      and the Class have been deprived of timely rest periods and/or were not paid for rest
6      periods taking during the Class period, and are entitled to recovery under Labor Code §
7      226.7(b) in the amount of one additional hour of pay at the employee’s regular rate of
8      compensation for each work period during each day in which Defendants failed to
9      provide employees with timely and/or paid rest periods.
10
                                     THIRD CAUSE OF ACTION
11
                       UNLAWFUL FAILURE TO PROVIDE MEAL PERIODS
12          (Violation of Labor Code §§ 512 and 226.7; IWC Wage Order No. 9-2001, § 11)
                     (By Plaintiff And The California Class Against All Defendants)
13

14
            50.        Plaintiff re-alleges and incorporates all preceding paragraphs as if fully set

15
       forth herein.

16
            51.        California Labor Code § 226.7(a) provides, “No employer shall require any

17
       employee to work during any meal or rest period mandated by an applicable order of the

18
       Industrial Welfare Commission.”

19
            52.        IWC Order No. 9-2001(11)(A) provides, in relevant part: “No employer

20
       shall employ any person for a work period of more than five (5) hours without a meal

21
       period of not less than 30 minutes, except that when a work period of not more than six

22
       (6) hours will complete the day’s work the meal period may be waived by mutual consent

23
       of the employer and the employee.”

24
            53.        Section 512(a) of the California Labor Code provides, in relevant part, that:

25
       “An employer may not employ an employee for a work period of more than five hours

26
       per day without providing the employee with a meal period of not less than 30 minutes,

27
       except that if the total work period per day of the employee is no more than six hours, the

28
       meal period may be waived by mutual consent of both the employer and employee. An
                                                    - 13 -
                                                 COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 14 of 21 Page ID #:14



1      employer may not employ an employee for a work period of more than 10 hours per day
2      without providing the employee with a second meal period of not less than 30 minutes,
3      except that if the total hours worked is no more than 12 hours, the second meal period
4      may be waived by mutual consent of the employer and the employee only if the first meal
5      period was not waived.”
6           54.        As alleged herein, Defendant failed to authorize and permit uninterrupted
7      meal breaks during the Class period. Plaintiff and members of the Class were routinely
8      required to work for five hours or more within California, without an uninterrupted meal
9      break at the direction of Defendant and/or with Defendant’s knowledge and
10     acquiescence.
11          55.        By its actions in requiring its employees to work through meal periods
12     and/or its failure to relieve drivers of their duties for their off-duty meal periods,
13     Defendant has violated California Labor Code § 226.7 and § 11 of IWC Wage Order No.
14     9-2001, and is liable to Plaintiff and the Class.
15          56.        As a result of the unlawful acts of Defendant, Plaintiff and the Class have
16     been deprived of timely off-duty meal periods, and are entitled to recovery under Labor
17     Code § 226.7(b) and § 11 of IWC Wage Order No. 9-2001, in the amount of one
18     additional hour of pay at the employee’s regular rate of compensation for each work
19     period during each day in which Defendant failed to provide its drivers with timely
20     statutory off-duty meal periods.
21                                      FOURTH CAUSE OF ACTION
                           UNLAWFUL FAILURE TO PAY MINIMUM WAGES
22
                                (Violation of Labor Code §§ 1194, 1194.2, 1197;
23                                        Wage Order No. 9-2001, §4)
                        (By Plaintiff And The California Class Against All Defendants)
24

25
            57.        Plaintiff re-alleges and incorporates all preceding paragraphs as if fully set

26
       forth herein.

27
            58.        Labor Code §1197 provides: “The minimum wage for employees fixed by

28
       the commission is the minimum wage to be paid to employees, and the payment of a less
                                                    - 14 -
                                                 COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 15 of 21 Page ID #:15



1      wage than the minimum so fixed is unlawful.”
2           59.     Labor Code § 1194, subdivision (a) provides: “Notwithstanding any
3      agreement to work for a lesser wage, an employee receiving less than the legal minimum
4      wage or the legal overtime compensation applicable to the employee is entitled to recover
5      in a civil action the unpaid balance of the full amount of this minimum wage or overtime
6      compensation, including interest thereon, reasonable attorney’s fees, and costs of suit.”
7           60.     Labor Code § 1194.2 provides in relevant part: “In any action under Section
8      1193.6 or Section 1194 to recover wages because of the payment of a wage less than the
9      minimum wage fixed by an order of the commission, an employee shall be entitled to
10     recover liquidated damages in an amount equal to the wages unlawfully unpaid and
11     interest thereon.”
12          61.     Pursuant to IWC Wage Order No. 9-2001, at all times material hereto,
13     “hours worked” includes “the time during which an employee is subject to the control of
14     an employer, and includes all the time the employee is suffered or permitted to work,
15     where or not required to do so.”
16          62.     Plaintiff and Class members were required to work non-driving and/or non-
17     productive time, for which they were not compensated, in violation of California’s
18     minimum wage laws. This includes, but is not limited to, pre and post trip inspections,
19     waiting time, meetings, trips driving without a load, and other on duty time. Plaintiff’s
20     piece rate pay failed to compensate Plaintiff and Class members at the applicable
21     minimum wage for all the hours worked, driving and non-driving.
22          63.     At all times relevant during the liability period, under the provisions of
23     Wage Order No. 9-2001, Plaintiff and each Class member should have received not less
24     than the minimum wage in a sum according to proof for the time worked, but not
25     compensated.
26          64.     For all hours that Plaintiff and the Class members worked, they are entitled
27     to not less than the California minimum wage and, pursuant to Labor Code § 1194.2(a)
28     liquidated damages in an amount equal to the unpaid minimum wages and interest
                                                 - 15 -
                                              COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 16 of 21 Page ID #:16



1      thereon. Pursuant to Labor Code § 1194, Plaintiff and the Class members are also
2      entitled to their attorneys’ fees, costs and interest according to proof.
3            65.       At all times relevant during the liability period, Defendants willfully failed
4      and refused, and continues to willfully fail and refuse, to pay Plaintiff and Class members
5      the amounts owed.
6            66.       Defendants’ unlawful conduct alleged herein occurred in the course of
7      employment of Plaintiff and all other similarly situated drivers, and Defendants has done
8      so continuously throughout the filing of this complaint.
9            67.       As a direct and proximate result of Defendants’ violation of Labor Code §§
10     510 and 1197, Plaintiff and other Class members have suffered irreparable harm and
11     money damages entitling them to damages, injunctive relief or restitution. Plaintiff, on
12     behalf of themselves and on behalf of the Class, seeks damages and all other relief
13     allowable including all wages due while working as Defendants’ drivers, attorneys’ fees,
14     liquidated damages, prejudgment interest, and as to those employees no longer employed
15     by Defendants, waiting time penalties pursuant to Labor Code § 200 et seq.
16           68.       Plaintiff and the Class members are entitled to back pay, pre-judgment
17     interest, liquidated damages, statutory penalties, attorneys’ fees and costs, and for
18     Plaintiff and the Class of members no longer employed, waiting time penalties pursuant
19     to Labor Code § 1194.
                                     FIFTH CAUSE OF ACTION
20
                        FAILURE TO REIMBURSE BUSINESS EXPENSES
21                                 (Violation of Labor Code § 2802)
                    (By Plaintiff And The California Class Against All Defendants)
22
              69.      Plaintiff re-alleges and incorporates all preceding paragraphs as if set forth
23
       fully herein.
24
              70.      California Labor Code§ 2802 provides “An employer shall indemnify his or
25
       her employee for all necessary expenditures or losses incurred by the employee in direct
26
       consequence of the discharge of his or her duties, or of his or her obedience to the
27

28
                                                    - 16 -
                                                 COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 17 of 21 Page ID #:17



1      directions of the employer, even though unlawful, unless the employee, at the time of
2      obeying the directions, believed them to be unlawful.”
3             71.      During the applicable statutory period, while in California, Plaintiff and the
4      Class members incurred necessary expenditures and losses in direct consequence of the
5      discharge of their employment duties and their obedience to the directions of Defendants.
6      These business expenses which Plaintiff and class members incurred, which were not
7      reimbursed include, but are not limited to, fuel and insurance. Defendants did not
8      reimburse these expenditures or losses to Plaintiff and the Class members.
9             72.      Defendants has failed to fully reimburse Plaintiff and the members of the
10     Class for necessary business-related expenses and losses.
11            73.      Plaintiff and the Class members are entitled to recover their unreimbursed
12     expenditures and losses pursuant to Labor Code § 2802.
13                                     SIXTH CAUSE OF ACTION
                    VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION ACT
14
                            (Violation of California’s Unfair Competition Law
15                                   Bus. & Prof. Code §§ 17200 et seq.)
                      (By Plaintiff And The California Class Against All Defendants)
16

17
              74.      Plaintiff re-alleges and incorporates all preceding paragraphs as if fully set

18
       forth herein.

19
              75.      Section 17200 of the California Business and Professions Code (the “UCL”)

20
       prohibits any unlawful, unfair, or fraudulent business practices.

21
              76.      Through its action alleged herein, Defendants has engaged in unfair

22
       competition within the meaning of the UCL. Defendants’ conduct, as alleged herein,

23
       constitutes unlawful, unfair, and/or fraudulent business practices under the UCL.

24
              77.      Defendants’ unlawful conduct under the UCL includes, but is not limited to,

25
       violating Labor Code §§ 201, 202, 203, 226(a), 226.7, 226.8, 512, 1194, 2802, California

26
       Wage Order No. 9-2001, and the other statutes and regulations alleged herein.

27
       Defendants’ unfair conduct under the UCL includes, but is not limited to, failure to pay

28
       Class members wages and compensation they earned through labor provided, and failing
                                                    - 17 -
                                                 COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 18 of 21 Page ID #:18



1      to otherwise compensate Class members, as alleged herein. Defendants’ fraudulent
2      conduct includes, but is not limited to, issuing wage statements containing false and/or
3      misleading information about the time the Class members worked and the amount of
4      wages or compensation due.
5             78.      Plaintiff has standing to assert this claim because he has suffered injury in
6      fact and has lost money as a result of Defendants’ conduct.
7             79.      Plaintiff and the Class seek restitutionary disgorgement from Defendants,
8      and an injunction prohibiting them from engaging in the unlawful, unfair, and/or
9      fraudulent conduct alleged herein.
10                                                    PRAYER
11            WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated and
12     also on behalf of the general public, pray for judgment and/or orders against Defendants
13     as follows:
14            A. An order allowing other similarly situated drivers to receive notice and
15                  opportunity to opt-in to this case pursuant to 29 U.S.C. § 216(b) of the Fair
16                  Labor Standards Act;
17            B. Declare and find that Defendants violated FLSA, 29 U.S.C. § 201, et seq. by
18                  failing to pay Plaintiff and other similarly situated drivers the federal
19                  minimum wage;
20            C. An award of damages in the amount of unpaid minimum wages at the
21                  federal minimum wage rate to the FLSA Class;
22            D. Liquidated damages for the FLSA Class;
23            E. An order that this action may proceed and be maintained as a class action as
24                  to the California Class;
25            F. For all unpaid minimum wages and liquidated damages due to Plaintiff and
26                  each California Class member on their minimum wage claim at the
27                  California minimum wage rate;
28            G. For one hour of wages at Plaintiff and each California Class members’
                                                     - 18 -
                                                  COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 19 of 21 Page ID #:19



1              regular rate of compensation each rest break violation pursuant to Labor
2              Code §226.7(c);
3           H. For one hour of wages at Plaintiff and each California Class members’
4              regular rate of compensation each meal break violation pursuant to Labor
5              Code §226.7(c)
6           I. For reimbursement of business expenses under Labor Code § 2802 to
7              Plaintiff and the California Class;
8           J. For restitutionary disgorgement pursuant to the UCL to Plaintiff and the
9              California Class;
10          K. An order enjoining Defendants from further unfair and unlawful business
11             practices in violation of Business & Professions Code §§ 17200 et seq., and
12             requiring them to comply with the FLSA;
13          L. Prejudgment interest at the maximum legal rate;
14          M. Reasonable attorneys’ fees;
15          N. Accounting of Defendants’ records for the liability period;
16          O. General, special and consequential damages, to the extent allowed by law;
17          P. Costs of suit; and
18          Q. Such other relief as the Court may deem just and proper.
19

20
       DATED: September 3, 2019                  HAFFNER LAW PC
21

22                                      By:      /s/ Joshua H. Haffner
23                                               Joshua H. Haffner
                                                 Graham Lambert
24                                               Attorneys for Plaintiff
25

26

27

28
                                                 - 19 -
                                              COMPLAINT
    Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 20 of 21 Page ID #:20



1                                   DEMAND FOR JURY TRIAL
2             Plaintiff demands a trial by jury for himself and the Class members on all claims so
3      triable.
4
       DATED: September 3, 2019                   HAFFNER LAW PC
5

6                                        By:      /s/ Joshua H. Haffner
7                                                 Joshua H. Haffner
                                                  Graham Lambert
8                                                 Attorneys for Plaintiff and others
                                                   Similarly situated
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  - 20 -
                                               COMPLAINT
Case 2:19-cv-07664 Document 1 Filed 09/04/19 Page 21 of 21 Page ID #:21
